This court has no desire to indulge in strictures to any unnecessary extent. The certificate of the district clerk, set out in our judgment of dismissal to the effect that subsequent to the trial appellant's attorney took from the office of said clerk all the papers in this case and had not returned them so as to enable the clerk to make out a correct transcript, reflects a rather serious proposition. As appears from the date of said certificate, same was made in February, 1931. There is nothing in the record to support any conclusion that the papers had been returned to the clerk's office, or that any method, in accordance with law, had been sought to have same substituted. In connection with his motion to reinstate the appeal, appellant presents an unsworn request of his attorney for a writ of certiorari. Same is entirely inadequate. In addition to not being sworn to (See Rule 11 for appellate courts, 2 Texas App., 627, and Ball v. State, 31 Tex.Crim. Rep.,20 S.W. 363), there is nothing in the motion setting out, in substance or tenor, the missing papers, or any attempt to describe them so that this court might know whether the granting of a writ could accomplish any result.
The motion to reinstate the appeal is denied.
Denied.